Exhibit 10.1

 

RELEASE AND CONFIDENTIALITY AGREEMENT

 

1.                                      RELEASE

 

IN CONSIDERATION of the covenants contained herein, the payment to me of
$411,347.70, less applicable statutory deductions, the terms of the email
settlement letter from Brian Thiessen to Richard Smith dated June 24th, 2014 to
which this Release and Confidentiality Agreement is attached (the “Settlement
Letter”), and other good and valuable consideration provided to me by NISKA GAS
STORAGE PARTNERS LLC, I JASON KULSKY, of the City of Calgary, in the Province of
Alberta, do for myself, and my heirs, executors, administrators, trustees,
successors and assigns, (hereinafter collectively referred to as “I”), forever
release, remise and discharge NISKA GAS STORAGE PARTNERS LLC, its respective
parent companies, subsidiaries and affiliates, and all of their officers,
directors, shareholders, employees, agents, insurers, predecessors, successors
and assigns, or any of them (hereinafter collectively referred to as the
“Company”), jointly and severally from any and all actions, causes of actions,
contracts (whether express or implied), claims and demand for damages, loss or
injury, suits, debts, sums of money, indemnity expenses, interest, costs and
claims of any and every kind and nature whatsoever, at law or in equity, which
against the Company I ever had, now have, or can hereafter have by reason of or
existing out of any causes whatsoever existing up to and inclusive of the date
of this Release and Confidentiality Agreement, including but without limiting
the generality of the foregoing:

 

(a)                                 my employment with the Company;

 

(b)                                 my ceasing to be employed with the Company;
and

 

(c)                                  any and all claims for damages, short term
disability, long term disability, sick leave, salary, wages, termination pay,
severance pay, vacation pay, general holiday pay, commissions, bonuses,
interest, expenses, insurance, stock options, STIP, LTIP, performance based
phantom units, time-based vesting phantom units, Class B Units or other
incentive compensation (other than any vested options as outlined in the
Settlement Letter), or any other benefits arising out of my employment with or
my relationship with the Company.

 

2.                                      NO ADMISSION

 

I acknowledge that the satisfactory arrangements made between me and the Company
do not constitute any admission of liability by or on behalf of the Company.

 

--------------------------------------------------------------------------------


 

3.                                      EMPLOYMENT STANDARDS

 

I acknowledge receipt of all wages, overtime pay, vacation pay, general holiday
pay and bonus amounts and I further reconfirm that there are no entitlements or
remuneration, including wages, overtime pay, vacation pay, general holiday pay
and bonus amounts, due and owing to myself by the Company and further
acknowledge or promise that I have or will abandon, quit and withdraw any
complaint filed by me.

 

4.                                      EMPLOYMENT INSURANCE

 

I confirm and agree that I have not received any employment insurance benefits
from Human Resources and Skills Development Canada or the Government of Canada
in any capacity and I further confirm that there are no amounts owed or
outstanding by myself or the Company for employment insurance benefits.  I
hereby agree to indemnify and hold harmless the Company for any amounts owing
for employment insurance.

 

5.                                      HUMAN RIGHTS

 

I acknowledge that this Release and Confidentiality Agreement applies to any and
all claims I have or may have pursuant to any applicable human rights
legislation, including any claims under the Alberta Human Rights Act, and I
further acknowledge or promise that I have or will abandon, quit and withdraw
any complaint filed by me.

 

6.                                      BENEFITS AND INSURANCE CLAIMS

 

I acknowledge and agree that all of my employment benefits will cease as of the
date set out in the Settlement Letter.  I acknowledge and agree that I have, or
will have, received all benefits entitlements, or compensation for loss of those
benefits, including insurance benefits, up to and including that time and that I
have no further claim against the Company for benefits or contributions to
benefits.  I fully accept sole responsibility to replace those benefits that I
wish to continue and to exercise conversion privileges, where applicable, with
respect to benefits.  In the event that I become disabled, I covenant not to sue
the Company for insurance or other benefits, or for loss of benefits.  I hereby
release the Company from any further obligations or liabilities arising from my
employment benefits.

 

7.                                      NON-DISPARAGEMENT

 

I agree that, as a condition for payment of the funds described in this Release
and Confidentiality Agreement, I shall not, at any time, make any false,
disparaging, derogatory or defamatory statements in public or in private
regarding the Company’s business affairs,

 

2

--------------------------------------------------------------------------------


 

business prospects, financial condition, directors, officers, employees or
agents, and that of its parent(s), subsidiaries and affiliates, to any party,
including, but not limited to, any media outlet, industry group, financial
institution, or current or former employee, consultant, or customer of the
Company.

 

8.                                      NON-DISCLOSURE

 

I agree that I will not divulge or disclose, directly or indirectly, the
contents of this Release and Confidentiality Agreement or the terms of
settlement relating to my ceasing to be an employee of the Company to any person
including, but without limiting the generality of the foregoing, employees or
former employees of the Company, except my spouse or legal and financial
advisors on the condition that they maintain the confidentiality thereof, or as
required by law.

 

9.                                      PRIVACY

 

I understand that the Company has collected, used and disclosed personal
information (as defined by applicable privacy legislation, including but not
limited to the Personal Information Protection Act (Alberta), about me during
the term of my employment with the Company, including health information shared
with the Company’s insurer for the purposes of managing my benefits claims with
the Company and the Company’s insurer.  I hereby confirm that all such
disclosures were made with my express consent.  I further acknowledge and agree
that this Release and Confidentiality Agreement applies to any and all claims or
complaints that I have or may have pursuant to any applicable privacy
legislation and further acknowledge or promise that I have or will abandon, quit
and withdraw any complaint filed by me.

 

10.                               CONFIDENTIALITY

 

I recognize and acknowledge that during my employment with and my relationship
with the Company I had access to certain confidential and proprietary
information, the disclosure of which could be harmful to the interests of the
Company.  As used herein, “Confidential Information” shall include, but is not
limited to, information, in whatever form kept or recorded, pertaining to: email
and contact information, inventions, discoveries, know-how, ideas, computer
programs, designs, process and structures; product information; research and
development information; customer information; financial information; business
process and methodology; strategic information; information respecting the
Company’s business, its shareholders, officers, directors, employees, projects,
opportunities, operations, properties or assets, or any other financial
information of the Company whatsoever; and any other

 

3

--------------------------------------------------------------------------------


 

technical and business information of the Company which is confidential, is a
trade secret, or is of a proprietary character.  I acknowledge and agree that I
have taken and will in the future take appropriate precautions to safeguard all
Confidential Information.

 

I agree not to make any use whatsoever of Confidential Information except for
purposes specified and agreed to by the Company and, in any case, not in any way
detrimental to the interests of the Company. I agree to keep all Confidential
Information strictly secret and confidential.

 

11.                               RETURN OF COMPANY PROPERTY AND PROPERTY RIGHTS

 

I agree to immediately return to the Company, or destroy as directed, all
Company Property and all Confidential Information in my possession or control,
including all copies in whatever form, if I have not done so already.  Should it
come to the Company’s attention that certain Company Property or Confidential
Information has not been returned, the Company shall be entitled to request, and
I shall be obligated to provide to the Company, such Company Property or
Confidential Information.

 

Without limiting my obligation, “Company Property” includes all property issued
by the Company to me for the purposes of carrying out my employment duties, all
documents relating to the business of the Company, and any and all email and
contact information, proprietary technology, financial, operating and training
information, all works of expression and copyrights in such works, current or
potential business contracts and contract development information, discoveries
or trade secrets, and any materials, tools equipment, devices, records, files,
data, tapes, computer programs, software, letters, proposals, memoranda, lists,
correspondence, or any other document or property belonging to the Company or
relating to the business of the Company, and all copies thereof and therefrom. 
I confirm and acknowledge that all of the Company Property and Confidential
Information which is required to be delivered to the Company pursuant to this
Section constitute the exclusive property of the Company.

 

12.                               INDEMNITY REGARDING TAX

 

I agree to indemnify and save harmless the Company and shall be liable to the
Company for any claims in regards to the non-deduction or insufficient deduction
of taxes or employment insurance monies in regards to the settlement agreed to
herein, including any legal costs, interest or penalties as may be assessed or
alleged against the Company.

 

4

--------------------------------------------------------------------------------


 

13.                               INJUNCTIVE RELIEF

 

I understand and agree that, in the event that I breach any of my obligations
contained in paragraphs 7, 8, 10 or 11 of this Release and Confidentiality
Agreement, monetary damages will be inadequate to compensate the Company for
that breach.  I agree that in the event of a breach, or threatened breach, by me
of paragraphs 7, 8, 10 or 11 in this Release and Confidentiality Agreement, the
Company, in addition to and not in limitation of any other rights, remedies or
damages available to it at law or in equity, shall be entitled to an interim
injunction, interlocutory injunction and permanent injunction, in order to
prevent or to restrain any such breach by me, or by any of my partners,
co-ventures, employers, employees, servants, agents, representatives and any and
all persons directly or indirectly acting for, on behalf of, or with me.

 

14.                               UNDERSTANDING

 

I declare that I have had the opportunity to seek independent legal advice with
respect to the matters addressed in this Release and Confidentiality Agreement
and the terms of settlement which have been agreed to by myself and the
Company.  I fully understand this Release and Confidentiality Agreement and the
terms of settlement.  I have not been influenced by any representations or
statements made by or on behalf of the Company.  I voluntarily accept these
terms for the purpose of making full and final compromise, adjustments and
settlement of all claims as aforesaid.

 

15.                               SEVERABILITY

 

The provisions of this Release and Confidentiality Agreement shall be severable
and, in the event that any provision hereof shall be found by any court to be
unenforceable, in whole or in part, the remainder of this Release and
Confidentiality Agreement shall still be given full force and effect and shall
be binding on the parties.

 

16.                               COMPLETE AGREEMENT

 

I understand and agree that this Release and Confidentiality Agreement and the
Settlement Letter contain the entire agreement between the Company and me, that
such agreements may not be modified except by mutual written agreement of me and
the Company, and that the terms of this Release and Confidentiality Agreement
are contractual and not a mere recital.

 

5

--------------------------------------------------------------------------------


 

DATED this 25th day of June, 2014.

 

 

/s/ Jason Kulsky

 

 

JASON KULSKY

 

 

 

 

 

 

 

 

/s/ Richard Bruce Smith

 

 

 

 

 

Witness (Signature)

 

 

 

 

 

 

 

 

Richard Bruce Smith

 

 

Witness (Print Name)

 

 

6

--------------------------------------------------------------------------------